Order, so far as appealed from, affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; Untermyer, J., concurs to the extent that the warrant of attachment is vacated as to the policy issued by the Equitable Life Assurance Society of the United States and dissents to the extent that it was vacated as to the policy issued by the Northwestern Mutual Life Insurance Company; Martin, P. J., dissents and votes to reverse and deny the motion.